Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 1 of 44 PageID 8964




        EXHIBIT 6
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 2 of 44 PageID 8965
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 3 of 44 PageID 8966
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 4 of 44 PageID 8967
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 5 of 44 PageID 8968
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 6 of 44 PageID 8969
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 7 of 44 PageID 8970
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 8 of 44 PageID 8971
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 9 of 44 PageID 8972
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 10 of 44 PageID 8973
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 11 of 44 PageID 8974
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 12 of 44 PageID 8975
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 13 of 44 PageID 8976
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 14 of 44 PageID 8977
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 15 of 44 PageID 8978
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 16 of 44 PageID 8979
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 17 of 44 PageID 8980
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 18 of 44 PageID 8981
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 19 of 44 PageID 8982
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 20 of 44 PageID 8983
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 21 of 44 PageID 8984
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 22 of 44 PageID 8985
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 23 of 44 PageID 8986
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 24 of 44 PageID 8987
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 25 of 44 PageID 8988
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 26 of 44 PageID 8989
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 27 of 44 PageID 8990
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 28 of 44 PageID 8991
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 29 of 44 PageID 8992
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 30 of 44 PageID 8993
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 31 of 44 PageID 8994
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 32 of 44 PageID 8995
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 33 of 44 PageID 8996
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 34 of 44 PageID 8997
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 35 of 44 PageID 8998
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 36 of 44 PageID 8999
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 37 of 44 PageID 9000
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 38 of 44 PageID 9001
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 39 of 44 PageID 9002
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 40 of 44 PageID 9003
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 41 of 44 PageID 9004
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 42 of 44 PageID 9005
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 43 of 44 PageID 9006
Case 8:13-cv-01592-AEP Document 272-7 Filed 12/26/19 Page 44 of 44 PageID 9007
